United States Court of Appeals
               for the District of Columbia Circuit



                   Division for the Purpose of
                 Appointing Independent Counsels

           Ethics in Government Act of 1978, As Amended


               In re:         Madison Guaranty Savings                     Division No. 94-1
             & Loan Association


Before:   Sentelle, Presiding Judge, Fay and Cudahy, Senior Circuit Judges.
                                        
                                 
                            O R D E R

     Upon consideration of Landmark Legal Foundation's Application for Judicial Notice and
Writ of Prohibition, filed with this Court on February 11, 1999,  it is hereby
     ORDERED that the application be dismissed for the reasons set forth in the
accompanying opinion. 

                                        Per Curiam
                                        For the Court:
                                        Mark J. Langer, Clerk    
                                        Marilyn R. Sargent
                                        Chief Deputy Clerk



Filed on March 18,1999